--------------------------------------------------------------------------------

EXHIBIT 10.26
 
MASTER REVOLVING CREDIT NOTE
[This Master Revolving Credit Note amends and replaces that certain
Master Revolving Credit Note dated as of December 17, 2013 from the undersigned
payable to
the order of the Bank (the “Existing Note”).]



$25,000,000.00
Chattanooga, Tennessee
Dated as of December 30, 2014



Except as may be otherwise extended pursuant to the Loan Agreement (hereinafter
defined), on March 31, 2017 (the “Termination Date”) the undersigned, MILLER
INDUSTRIES, INC., a Tennessee corporation, APACO, INC., a Delaware corporation,
CENTURY HOLDINGS, INC., a Tennessee corporation, CHAMPION CARRIER CORPORATION, a
Delaware corporation, CHEVRON, INC., a Pennsylvania corporation, MILLER
FINANCIAL SERVICES GROUP, INC., a Tennessee corporation, MILLER/GREENEVILLE,
INC., a Tennessee corporation, MILLER INDUSTRIES INTERNATIONAL, INC., a
Tennessee corporation, MILLER INDUSTRIES TOWING EQUIPMENT INC., a Delaware
corporation, (singularly and collectively, the “Maker”), promises to pay to the
order of FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national banking
association having a principal place of business in Chattanooga, Tennessee (the
“Bank”), the principal sum of Twenty Five Million and NO/100 Dollars
($25,000,000.00), or, if less, the aggregate unpaid principal amount of all
Revolving Credit Advances made to the undersigned pursuant to the Loan Agreement
(as hereinafter defined), together with interest upon disbursed and unpaid
principal balances of the Revolving Credit Advances, at the rate hereinafter
specified, said interest being payable quarterly on the last day of each quarter
hereafter commencing December 31, 2014, and continuing on each March 31, June
30, September 30, and December 31, thereafter, with the final installment of
interest being due and payable concurrently on the same date that the remaining
principal balance is due hereunder.


This Note is being executed in connection with that certain Loan Agreement dated
as of even date herewith, among Maker and Bank (as amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”). To the extent that
any provisions of this Note are inconsistent with the Loan Agreement, the Loan
Agreement shall govern and control. Any capitalized terms used herein and not
otherwise defined herein, shall have their respective meanings in the Loan
Agreement.
 

1

 

 



The interest rate on this Note shall be the LIBOR Rate plus 1.50% (the
“Margin”), as determined and adjusted in accordance with the definition of LIBOR
Rate, without notice to Maker, as of the date of this Note and on the first day
of each calendar month hereafter (the “Interest Rate Change Date”). The “LIBOR
Rate” shall mean the London Interbank Offered Rate of interest for an interest
period of one (1) month, which appears on Bloomberg page BBAM under the column
heading “USD” on the day that is two (2) London Business Days preceding each
Interest Rate Change Date (the “Reset Date”). If the LIBOR Rate as defined above
is not available or is not published for any Reset Date, then Bank shall, in its
reasonable and good faith credit judgment, choose a substitute source of
publication for the LIBOR Rate, which LIBOR Rate plus the Margin shall become
effective on the next Interest Rate Change Date. “London Business Day” shall
mean any day on which commercial banks in London, England are open for general
business. The interest rate change will not occur more often than each
month. The initial interest rate is 1.6659% per annum. NOTICE: Under no
circumstances will the interest rate on the Note be more than the maximum rate
allowed by applicable law (the “Maximum Rate”).
 
Notwithstanding any other provisions herein, if any Change in Law (as
hereinafter defined) shall make it unlawful for the Bank to make or maintain a
LIBOR Rate loan as contemplated by this Note, the principal outstanding
hereunder shall, if required by law and if the Bank so requests, be converted on
the date required to make the loan evidenced by this Note legal to a loan
accruing interest at a rate comparable to the former LIBOR Rate as determined by
the Bank its reasonable and good faith credit judgment.
 
The undersigned hereby indemnifies the Bank and holds the Bank harmless from any
loss or expense which Bank may sustain in accordance with the Loan Agreement.
 
“Change in Law” shall mean the adoption of any law, rule, regulation, policy,
guideline or directive (whether or not having the force of law) or any change
therein or in the interpretation or application thereof, in all cases by any
Governmental Authority having jurisdiction over the Bank, in each case after the
date hereof.
 
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising regulatory functions of
or pertaining to government.


Until the Termination Date, subject to Section 8.9 of the Loan Agreement, the
Maker may borrow, repay and reborrow the principal amount of this Note.


This Note is unsecured.


All installments of interest, and the principal hereof, are payable at the
office of First Tennessee Bank National Association, 701 Market Street,
Chattanooga, Tennessee, or at such other place as the holder may designate in
writing, in lawful money of the United States of America, which shall be legal
tender in payment of all debts and dues, public and private, at the time of
payment.


Any amounts not paid when due hereunder (whether by acceleration or otherwise
and subject to applicable grace periods) shall bear interest after maturity at
the lesser of (a) the Bank’s Base rate plus three percent (3%) per annum or (b)
the Maximum Rate. For purposes hereof, the Base Rate shall mean that rate
announced by Bank from time to time as Bank’s “base rate” and shall not
necessarily be the lowest or best rate charged by Bank.
 

2

 

 



For any payment which is not made within ten (10) days of the due date for such
payment, the Borrower shall pay a late fee, including without limitation loans
which are renewed more than ten (10) days after the due date even though the
renewal may be dated as of the past-due payment date. The late fee shall equal
five percent (5%) of the unpaid portion of the past-due payment.


If an Event of Default shall have occurred and be continuing (subject to
applicable cure periods), all after the Bank mails written notice of such Event
of Default to the Maker, then, in any of such events, the entire unpaid
principal balance of the indebtedness evidenced hereby together with all
interest then accrued, shall, at the absolute option of the Bank, at once become
due and payable, without demand or notice, the same being expressly waived.
Notwithstanding the foregoing, upon the maturity date of this Note set forth on
page one of this Note, no notice or cure period shall be required.


If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, or to represent the rights of the Bank in connection with any loan
documentation executed in connection herewith, or to defend successfully against
any claim, cause of action or suit brought by the Maker against the Bank, the
Maker shall pay on demand all costs of collection and litigation (including
court costs), together with a reasonable attorney’s fee all in accordance with
the Loan Agreement.


The Maker and any endorsers or guarantors hereof waive protest, demand,
presentment, and notice of dishonor, and agree that this Note may be extended,
in whole or in part, without limit as to the number of such extensions or the
period or periods thereof, without notice to them and without affecting their
liability hereon.


It is the intention of the Bank and the Maker to comply strictly with applicable
usury laws; and, accordingly, in no event and upon no contingency shall the Bank
ever be entitled to receive, collect, or apply as interest any interest, fees,
charges or other payments equivalent to interest, in excess of the maximum rate
which the Bank may lawfully charge under applicable statutes and laws from time
to time in effect; and in the event that the holder hereof ever receives,
collects, or applies as interest any such excess, such amount which, but for
this provision, would be excessive interest, shall be applied to the reduction
of the principal amount of the indebtedness hereby evidenced; and if the
principal amount of the indebtedness evidenced hereby, and all lawful interest
thereon, is paid in full, any remaining excess shall forthwith be paid to the
Maker, or other party lawfully entitled thereto. In determining whether or not
the interest paid or payable, under any specific contingency, exceeds the
highest rate which Bank may lawfully charge under applicable law from time to
time in effect, the Maker and the Bank shall, to the maximum extent permitted
under applicable law, characterize any non-principal payment as a reasonable
loan charge, rather than as interest. Any provision hereof, or of any other
agreement between the Bank and the Maker, that operates to bind, obligate, or
compel the Maker to pay interest in excess of such maximum rate shall be
construed to require the payment of the maximum rate only. The provisions of
this paragraph shall be given precedence over any other provision contained
herein or in any other agreement between the Bank and the Maker that is in
conflict with the provisions of this paragraph.
 

3

 

 



This Note shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statue) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws, whether state or federal, from
time to time in effect, which permit the charging of a higher rate of interest,
shall govern and control; provided, always, however, that in no event and under
no circumstances shall the Maker be liable for the payment of interest in excess
of the maximum rate permitted by such applicable law, from time to time in
effect.


This Note evidences the same indebtedness as evidenced by the Existing Note.
This Note is an amendment to and replacement of the Existing Note. The execution
and delivery of this Note does not constitute payment, cancellation,
satisfaction, discharge, release or novation of the Existing Note.


(Signature on next page)
 

4

 

 

 
The Maker may prepay this Note in whole or in part, prior to maturity, without
premium or penalty.
 

 
MILLER INDUSTRIES, INC.
       
By:
/s/ J. Vincent Mish   Name: J. Vincent Mish   Title: Executive Vice President
and     Chief Financial Officer



STATE OF TENNESSEE
COUNTY OF HAMILTON
 
Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, J. Vincent Mish, with
whom I am personally acquainted, and who acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the Executive Vice President and Chief Financial Officer
of MILLER INDUSTRIES, INC. (the “Maker”) and is authorized by the Maker to
execute this instrument on behalf of the Maker.
 
WITNESS my hand, at office, this 30th day of December, 2014.
 
 
   
/s/ Nadine L. Hancock
 
   
Notary Public
        My Commission Expires:               1/21/18               (Notary Seal)
     

 

5

 

 

 

 
APACO, INC.
       
By:
/s/ J. Vincent Mish   Name: J. Vincent Mish   Title: Vice President

 
STATE OF TENNESSEE
COUNTY OF HAMILTON
 
Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, J. Vincent Mish, with
whom I am personally acquainted, and who acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the Vice President of APACO, INC. (the “Maker”) and is
authorized by the Maker to execute this instrument on behalf of the Maker.
 
WITNESS my hand, at office, this 30th day of December, 2014.
 
 
   
/s/ Nadine L. Hancock
 
   
Notary Public
        My Commission Expires:               1/21/18               (Notary Seal)
     

 

6

 

 

 

 
CENTURY HOLDINGS, INC.
       
By:
/s/ J. Vincent Mish   Name: J. Vincent Mish   Title: Vice President


STATE OF TENNESSEE
COUNTY OF HAMILTON
 
Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, J. Vincent Mish, with
whom I am personally acquainted, and who acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the Vice President of CENTURY HOLDINGS, INC. (the
“Maker”) and is authorized by the Maker to execute this instrument on behalf of
the Maker.
 
WITNESS my hand, at office, this 30th day of December, 2014.
 
 
   
/s/ Nadine L. Hancock
 
   
Notary Public
        My Commission Expires:               1/21/18               (Notary Seal)
     

 

7

 

 

 

 
CHAMPION CARRIER CORPORATION
       
By:
/s/ J. Vincent Mish   Name: J. Vincent Mish   Title: Vice President

 
STATE OF TENNESSEE
COUNTY OF HAMILTON
 
Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, J. Vincent Mish, with
whom I am personally acquainted, and who acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the Vice President of CHAMPION CARRIER CORPORATION (the
“Maker”) and is authorized by the Maker to execute this instrument on behalf of
the Maker.
 
WITNESS my hand, at office, this 30th day of December, 2014.
 
 
   
/s/ Nadine L. Hancock
 
   
Notary Public
        My Commission Expires:               1/21/18               (Notary Seal)
     

 

8

 

 

 

 
CHEVRON, INC.
       
By:
/s/ J. Vincent Mish   Name: J. Vincent Mish   Title: Vice President

 
STATE OF TENNESSEE
COUNTY OF HAMILTON
 
Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, J. Vincent Mish, with
whom I am personally acquainted, and who acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the Vice President of CHEVRON, INC. (the “Maker”) and is
authorized by the Maker to execute this instrument on behalf of the Maker.
 
WITNESS my hand, at office, this 30th day of December, 2014.
 
 
   
/s/ Nadine L. Hancock
 
   
Notary Public
        My Commission Expires:               1/21/18               (Notary Seal)
     

 

9

 

 

 

 
MILLER FINANCIAL SERVICES GROUP, INC.
       
By:
/s/ J. Vincent Mish   Name: J. Vincent Mish   Title: Vice President

 
STATE OF TENNESSEE
COUNTY OF HAMILTON
 
Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, J. Vincent Mish, with
whom I am personally acquainted, and who acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the President of MILLER FINANCIAL SERVICES GROUP, INC.
(the “Maker”) and is authorized by the Maker to execute this instrument on
behalf of the Maker.
 
WITNESS my hand, at office, this 30th day of December, 2014.
 
 
   
/s/ Nadine L. Hancock
 
   
Notary Public
        My Commission Expires:               1/21/18               (Notary Seal)
     

 

10

 

 

 

 
MILLER/GREENEVILLE, INC.
       
By:
/s/ J. Vincent Mish   Name: J. Vincent Mish   Title: Vice President

 
STATE OF TENNESSEE
COUNTY OF HAMILTON
 
Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, J. Vincent Mish, with
whom I am personally acquainted, and who acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the Vice President of MILLER/GREENEVILLE, INC. (the
“Maker”) and is authorized by the Maker to execute this instrument on behalf of
the Maker.
 
WITNESS my hand, at office, this 30th day of December, 2014.
 
 
   
/s/ Nadine L. Hancock
 
   
Notary Public
        My Commission Expires:               1/21/18               (Notary Seal)
     

 

11

 

 

 

 
MILLER INDUSTRIES INTERNATIONAL, INC.
       
By:
/s/ J. Vincent Mish   Name: J. Vincent Mish   Title: Vice President



STATE OF TENNESSEE
COUNTY OF HAMILTON
 
Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, J. Vincent Mish, with
whom I am personally acquainted, and who acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the Vice President of MILLER INDUSTRIES INTERNATIONAL,
INC. (the “Maker”) and is authorized by the Maker to execute this instrument on
behalf of the Maker.
 
WITNESS my hand, at office, this 30th day of December, 2014.
 
 
   
/s/ Nadine L. Hancock
 
   
Notary Public
        My Commission Expires:               1/21/18               (Notary Seal)
     

 

12

 

 

 

 
MILLER INDUSTRIES TOWING EQUIPMENT INC.
       
By:
/s/ J. Vincent Mish   Name: J. Vincent Mish   Title: Vice President


STATE OF TENNESSEE
COUNTY OF HAMILTON
 
Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, J. Vincent Mish, with
whom I am personally acquainted, and who acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the Vice President of MILLER INDUSTRIES TOWING EQUIPMENT
INC. (the “Maker”) and is authorized by the Maker to execute this instrument on
behalf of the Maker.
 
WITNESS my hand, at office, this 30th day of December, 2014.
 
 
   
/s/ Nadine L. Hancock
 
   
Notary Public
        My Commission Expires:               1/21/18               (Notary Seal)
     

 

13

 